Title: A Sword for the Marquis de Lafayette: Four Documents, [before 24 August–c. 24 August 1779]
From: Franklin, Benjamin
To: 


On October 21, 1778, Congress granted Lafayette leave to return to France. They thanked him for the “disinterested zeal” that had brought him to America and directed Franklin to present him “an elegant sword, with proper devices.” It was suggested that this ceremonial sword represent the military actions in which Lafayette had most distinguished himself. The Marquis desired that his own cutler in Paris, Liger, make the item, and the craftsman consulted Franklin about it (I). The sword was ready by August 24, on which day Liger signed a receipt for payment in full (II). In a brief note to Temple, Franklin requested that the sword be shown to Madame Brillon (III). And it was Temple who was entrusted with bearing the sword to Le Havre to present to Lafayette personally.
Before sending the sword to Lafayette, Franklin composed a description of the splendid object (IV), probably for the purpose of publicizing Congress’ gift. This piece appeared in the French press, the Gazette de Leyde, and English newspapers. At least one French writer mocked the lavish manner in which the sword was described, comparing it to Homer’s rendering of Achilles’ shield. The marquis’ grandfather-in-law, the duc de Noailles, is said to have called it “plus poétique que ruineux.” Franklin apparently responded: “cela prouve que chacun a sa façon de voir.”
On August 29, below, Lafayette thanked Franklin for the “Noble present.” While the marquis was in Austrian captivity during the French Revolution, his wife buried the sword for safekeeping. Although the blade rusted, the handle and mounting survived and were smuggled to him by his son.
 
I.
[before August 24, 1779]
Liger fourbisseur bijoutier De Mr Le Marquis De Lafayette rue Coquillerre au coin De celle Des vieux augustins pour la legende wich you was to send him for the sword of the Marquis.
 
II.
a paris ce 24. aoust 1779
Je reconois avoir Receu de Monsieur De franclin La Somme de quatre mil huit cent livres pour payement Dune Epéé Dor a Bataille en Bas Relief Dont quittance
Liger
  
Bon pour quittance de: 4800 l.t.
 
Endorsed: Liger, Sword Cutler, Receipt. Aug 24 1779 £4800 l.t.
 
III.
[c. August 24, 1779]
Madame Brillon is desirous to see the Sword. Be so good as to send it by my Servant.
 
Addressed: A Monsr Mons Franklin
 
IV.
[c. August 24, 1779]
Description of the Sword given by Congress to the Marquis de la Fayette.
On one Side of the Pommel are the Marquis’s Arms, and on the other the Device of a new Moon reflecting Rays of Light on a Country partly cover’d with wood & partly cultivated. Symbol of the Republick of the United States; with this Motto, Crescam ut prosim. By this it was intended modestly to express
1. Her present Mediocrity of Strength, as the Light of the Moon tho’ considerable, is weaker than that of the Sun.
  2. Her Expectation of becoming more Powerful as she increases, and thereby rendering herself more useful to Mankind
  3. The Gratitude with which she remembers, that the Light she spreads is principally owing to the kind Aid of a greater Luminary in another Hemisphere.
On the Bow, is this Legend: From the American Congress to the Marquis de la Fayette 1779.
The Handle is ornamented with two Medallions. In One America represented by a Woman, presenting a Branch of Laurel to a Frenchman. In the Other a Frenchman is treading on a Lyon.

On the Guard are Seperately represented, in fine Relieve,
The affair at Gloucester
The Retreat off Rhode Island
The Battle of Monmouth
And the Retreat at Barren Hill.
The Hilt is of Massive Gold. & the Blade two edged.—
Cost 200 Louis.
Made by Liger, Sword Cutler, Rue Coquillierre
 
Notation: Description of the sword given by Congress to the Marqs de la Fayette
